ORDER
ASPEN, District Judge.
Defendant’s motion to reconsider [569 F.Supp. 464] is granted. Fed.R.Civ.P. 4(e) provides that service upon a party who is not an inhabitant or found within the state may be made under the circumstances and in the manner prescribed in a statute or court rule of the state in which the district court sits. According to Ill.Rev.Stat. ch. 110 11 2-208 and U 2-209, parties outside the state may be personally served. Defendant must therefore be personally served, notwithstanding the provisions for service by mail contained in Fed.R.Civ.P. 4(c)(2)(C)(ii). Plaintiff will be given 45 days in which to properly serve defendant. If service is not effected, her case will be dismissed for want of prosecution. Status set for Friday, December 9, 1983, is stricken; status hearing is set for Friday, February 10,1984, at 10:00 a.m. It is so ordered.